IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2481 Disciplinary Docket No. 3
                                          :
MARC D’ARIENZO                            :   Board File No. C2-18-245
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-155 September Term 2016)
                                          :
                                          :   Attorney Registration No. 68625
                                          :
                                          :   (Out of State)


                                       ORDER


PER CURIAM


      AND NOW, this 29th day of June, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Marc D’Arienzo is disbarred from the practice of law in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.